ON PETITION FOR WRIT OF CERTIORARI
COBB, Chief Judge.
This case is before us on a petition for writ of certiorari by Walt Disney World Co., defendant below, to review a discovery order requiring the production of certain statements which are claimed to be “work product” under Florida Rule of Civil Procedure 1.280(b). We grant the petition and quash the lower court’s order.
This action arose from the death of Nicole Kathleen Cotto, a minor, which occurred on the premises of Walt Disney World as a result of injuries sustained when a menu sign fell on her. Soon after the accident, three claims representatives, employed in the claims division of the Walt Disney World legal department, took the statements of persons who were in the area where the incident took place.
The depositions of these claims representatives were taken and testimony was elicited that these witness statements were taken in the ordinary course of the claim department’s business. Subsequently, plaintiffs filed a motion to compel production of the statements, which was granted by the trial court. The lower court gave as the basis for its ruling that “based on deposition testimony, said statements were preliminary statements taken in the ordinary course of business and not for litigation/trial purposes.”
We must disagree with the lower court’s order as we find that it directly conflicts with our holding in Winn Dixie Stores, Inc. v. Nakutis, 435 So.2d 307 (Fla. 5th DCA 1983), review denied, 446 So.2d 100 (Fla.1984).
QUASHED.
SHARP and COWART, JJ., concur.